Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 30 Mar 2021.
Claims 1-20 are currently pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “base station” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 20 are objected to because of the following informalities: Claim 11 recites, in relevant part, the following:
collect mobile terminal identification information from a specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived person at the entrance route, wherein the specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols and, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals, and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection (emphasis added)

The inclusion of two “and” clauses is grammatically incorrect. Appropriate correction is required. Claim 20 suffers from a similar defect in the first limitation. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15902577, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 15902577 does not disclose or suggest that the system is deployed at a parking facility. The system of Application No. 15902577 was specifically identified as smart payment for a subway ticketing system. See paragraphs [0001]-[0004]. There is no disclosure of the words “park,” “parking,” “vehicle,” “car,” or “garage” in the originally filed specification of Application No. 15902577. 
Each of claims 1, 11, and 20 expressly recite that the system is deployed at a parking facility. Claims 2-10 depend from claim 1, and claims 12-19 depend from claim 11. Dependent claims are construed as incorporating all of the limitations of the claims from which they depend. Therefore, the earliest effective filing date of claims 1-20 for the present application is 30 Mar 2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 1096412 in view of U.S. Patent Publication 20180005471 to Karam et. al. (“Karam”). The claims in U.S. Patent No. 1096412 recite that the user is a passenger at a station, and the claims in the present Applicant recite that the user is newly arrived at a parking facility. That the user is at a transit station or a parking facility has no structural or functional effect on the claimed invention. Nevertheless, Karam discloses that an array for determining a mobile device location based on signal acquisition and strength indication may be deployed at a parking station as set forth in claim 1, below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal acquisition and strength indication based access system of U.S. Patent No. 1096412 the parking station deployment as taught by Karam in order to “automatically operate and communicate with the communication system without user input in order to enter and exit the restricted vehicular parking area.” Karam, paragraph [0119]. Therefore, the claims in the present application are rejected as being unpatentable over claims 1-20 of U.S. Patent No. 10964125. 
See below for comparison of the claim language. 
Application No. 17217677
Patent No. 10964125 
1. A computer-implemented method for facilitating payment of a parking fee, comprising:
1. A computer-implemented method for smart sensing and facilitating payment of a subway or railway fare using a mobile sensing and smart payment system, comprising: 
disposing a terminal identity information collection array along entering and exiting routes at a parking facility, the terminal identity information collection array comprising a plurality of terminal identity information collection modules, wherein a specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, and wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals;
disposing a terminal-identity-information-collection array along entering and exiting guidance routes at each of a plurality of stations, the terminal-identity-information-collection array comprising a plurality of terminal-identity-information-collection modules; a specific mobile terminal periodically performing cell reselection to a base station of a wireless communication network using standard communication protocols, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals;
receiving mobile terminal identification information in the course of a specific mobile terminal periodically performing cell reselection;
transmitting mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection;
collecting mobile terminal identification information from the specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived person in a vehicle arriving at the parking facility;
collecting mobile terminal identification information from the specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived passenger at a start station;
simultaneously sensing transmission intensity of a specific mobile terminal using the plurality of terminal identity information collection modules;
simultaneously sensing transmission intensity of a specific mobile terminal using the plurality of terminal-identity-information-collection modules;
determining changes in signal transmission intensity of the specific mobile terminal via a mobile terminal sensing system;
determining changes in signal transmission intensity of the specific mobile terminal;
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the parking facility, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal via the mobile terminal sensing system;
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the start station, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal;
determining that the specific mobile terminal is approaching the entrance gate of the parking facility via the mobile terminal sensing system;
determining that the specific mobile terminal is approaching the entrance gate of the start station;
causing the entrance gate of the start station to be opened for the person carrying the specific mobile terminal, and recording a specific time that the entrance gate of the parking facility is opened for the specific mobile terminal;
causing the entrance gate of the start station to be opened for a passenger carrying the specific mobile terminal, and recording a specific time that the entrance gate of the start station is opened for the specific mobile terminal;
and recording that the person carrying the specific mobile terminal has entered the parking facility at the specific time via the mobile terminal sensing system.
and recording that the passenger carrying the specific mobile terminal has entered the start station at the specific time.
 
 
2. The computer-implemented method of claim 1, wherein each of the plurality of terminal identity information collection modules comprises a wireless signal access unit configured to operate a mobile terminal identity information extraction program, a reselection and access- instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit, and a signal processing unit configured to control the reselection and access-instruction-generation unit to generate a switching signal.
2. The computer-implemented method of claim 1, wherein each of the plurality of terminal-identity-information-collection modules comprises a wireless signal access unit configured to operate a mobile terminal identity information extraction program, a reselection and access-instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit, and a signal processing unit configured to control the reselection and access-instruction-generation unit to generate a switching signal.
 
 
3. The computer-implemented method of claim 1, wherein the plurality of terminal identity information collection modules is disposed with a predetermined spatial deployment.
3. The computer-implemented method of claim 1, wherein the plurality of terminal-identity-information-collection modules is disposed with a predetermined spatial deployment.
 
 
4. The computer implemented method of claim 1, wherein the plurality of terminal identity information collection modules each has a unique valid position information identification code.
4. The computer-implemented method of claim 1, wherein the plurality of terminal-identity-information-collection modules each has a unique valid position information identification code.
 
 
5. The computer-implemented method of claim 4, wherein the plurality of terminal identity information collection modules includes an end terminal identity information collection module disposed at an area that is closest to a parking area of the parking facility.
5. The computer-implemented method of claim 4, wherein the plurality of terminal-identity-information-collection modules includes an end terminal-identity-information-collection module disposed at a specified waiting area that is closest to subway or railway lines at the start station.
 
 
6. The computer-implemented method of claim 5, wherein the end terminal identity information collection module has a higher positioning precision than remaining terminal identity information collection modules of the plurality of terminal identity information collection modules.
6. The computer-implemented method of claim 5, wherein the end terminal-identity-information-collection module has a higher positioning precision than remaining terminal-identity-information-collection modules of the plurality of terminal-identity-information-collection modules.
 
 
7. The computer-implemented method of claim 6, wherein the end terminal identity- information collection module is operable to recognize that the person carrying the specific mobile terminal is approaching the entrance gate of the parking facility within a predetermined distance.
7. The computer-implemented method of claim 6, wherein the end terminal-identity-information-collection module is operable to recognize that the passenger carrying the specific mobile terminal is approaching the entrance gate of the start station within a predetermined distance.
 
 
8. The computer-implemented method of claim 1, wherein determining that the specific mobile terminal is approaching the entrance gate of the start station comprises:
8. The computer-implemented method of claim 1, wherein determining that the specific mobile terminal is approaching the entrance gate of the start station comprises: 
receiving continuously increasing mobile terminal signal intensity from the specific mobile terminal within a predetermined time period;
receiving continuously increasing mobile terminal signal intensity from the specific mobile terminal within a predetermined time period;
and calculating a change rate of the mobile terminal signal intensity from the specific mobile terminal within the predetermined time period, an absolute change value of the mobile terminal signal intensity, and a movement speed of the specific mobile terminal.
and calculating a change rate of the mobile terminal signal intensity from the specific mobile terminal within the predetermined time period, an absolute change value of the mobile terminal signal intensity, and a movement speed of the specific mobile terminal.
 
 
9. The computer-implemented method of claim 1, wherein the mobile sensing and smart payment system includes a terminal identity information collection module, and a background data processing center.
9. The computer-implemented method of claim 1, wherein the mobile sensing and smart payment system includes a terminal-identity-information-collection module, and a background data processing center.
 
 
10. The computer-implemented method of claim 9, wherein the background data processing center is configured to successively and respectively trigger, in a suitable time slot, a user information extraction process to extract mobile terminal identity information corresponding to the specific mobile terminal;
10. The computer-implemented method of claim 9, wherein the background data processing center is configured to successively and respectively trigger, in a suitable time slot, a user information extraction process to extract mobile terminal identity information corresponding to the specific mobile terminal; 
determine the entry time and an exit time for the person carrying the specific mobile terminal based upon extracted mobile terminal information;
based upon extracted mobile terminal information to determine the start station and a destination station for the passenger carrying the specific mobile terminal;
and calculate a parking fee for the person based upon the entry and exit times, and a fee schedule.
and calculate the subway or railway fare for the passenger based upon the start and destination stations, and a fee schedule.
 
 
11. A mobile sensing and payment system, comprising:
11. A mobile sensing and smart payment system, comprising: 
a terminal identity information collection array along an entrance route and an exit route of a parking facility, the terminal identity information collection array comprising a plurality of terminal identity information collection modules;
a specific mobile terminal periodically performing cell reselection to a base station of a wireless communication network using standard communication protocols, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals, and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection; a processor; and a computer-readable medium storing instructions that, when executed by the processor, cause the system to perform operations comprising:
a background data processor coupled to the terminal identity information collection array, the background data processor configured to:
disposing a terminal-identity-information-collection array along entering and exiting guidance routes at each of a plurality of stations, the terminal-identity-information-collection array comprising a plurality of terminal-identity-information-collection modules;
collect mobile terminal identification information from a specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived person at the entrance route, wherein the specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols and, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals, and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection;
collecting mobile terminal identification information from the specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived passenger at a start station;
simultaneously sense transmission intensity of the specific mobile terminal using the plurality of terminal identity information collection modules;
simultaneously sensing transmission intensity of a specific mobile terminal using the plurality of terminal-identity-information-collection modules;
determine changes in signal transmission intensity of the specific mobile terminal;
determining changes in signal transmission intensity of the specific mobile terminal;
determine a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
generate a specific characteristic threshold for the specific mobile terminal to pass an entrance gate at the entrance route, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal;
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the start station, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal;
determine that the specific mobile terminal is approaching the entrance gate;
determining that the specific mobile terminal is approaching the entrance gate of the start station;
cause the entrance gate to be opened for a person carrying the specific mobile terminal, and recording a specific time that the entrance gate is opened for the specific mobile terminal;
causing the entrance gate of the start station to be opened for a passenger carrying the specific mobile terminal, and recording a specific time that the entrance gate of the start station is opened for the specific mobile terminal;
and record that a person carrying the specific mobile terminal has entered the parking facility at the specific time.
and recording that the passenger carrying the specific mobile terminal has entered the start station at the specific time.
 
 
12. The system of claim 11, wherein each of the plurality of terminal identity information collection modules comprises a wireless signal access unit configured to operate a mobile terminal identity information extraction program, a reselection and access-instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit, and a signal processing unit configured to control the reselection and access-instruction-generation unit to generate a switching signal.
12. The system of claim 11, wherein each of the plurality of terminal-identity-information-collection modules comprises a wireless signal access unit configured to operate a mobile terminal identity information extraction program, a reselection and access-instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit, and a signal processing unit configured to control the reselection and access-instruction-generation unit to generate a switching signal.
 
 
13. The system of claim 11, wherein the plurality of terminal identity information collection modules is disposed with a predetermined spatial deployment.
13. The system of claim 11, wherein the plurality of terminal-identity-information-collection modules is disposed with a predetermined spatial deployment.
 
 
14. The system of claim 11, wherein the plurality of terminal identity information collection modules each has a unique valid position information identification code.
14. The system of claim 11, wherein the plurality of terminal-identity-information-collection modules each has a unique valid position information identification code.
 
 
15. The system of claim 14, wherein the plurality of terminal identity information collection modules includes an end terminal identity information collection module disposed at a specified area that is closest to a parking area of the parking facility.
15. The system of claim 14, wherein the plurality of terminal-identity-information-collection modules includes an end terminal-identity-information-collection module disposed at a specified waiting area that is closest to subway or railway lines at the start station.
 
 
16. The system of claim 15, wherein the end terminal identity information collection module has a higher positioning precision than remaining terminal identity information collection modules of the plurality of terminal identity information collection modules.
16. The system of claim 15, wherein the end terminal-identity-information-collection module has a higher positioning precision than remaining terminal-identity-information-collection modules of the plurality of terminal-identity-information-collection modules.
 
 
17. The system of claim 16, wherein the end terminal identity information collection module is operable to recognize that the person carrying the specific mobile terminal is approaching the entrance gate within a predetermined distance.
17. The system of claim 16, wherein the end terminal-identity-information-collection module is operable to recognize that the passenger carrying the specific mobile terminal is approaching the entrance gate of the start station within a predetermined distance.
 
 
18. The system of claim 11, wherein determining that the specific mobile terminal is approaching the entrance gate of the start station comprises:
18. The system of claim 11, wherein determining that the specific mobile terminal is approaching the entrance gate of the start station comprises: 
receiving continuously increasing mobile terminal signal intensity from the specific mobile terminal within a predetermined time period;
receiving continuously increasing mobile terminal signal intensity from the specific mobile terminal within a predetermined time period;
and calculating a change rate of the mobile terminal signal intensity from the specific mobile terminal within the predetermined time period, an absolute change value of the mobile terminal signal intensity, and a movement speed of the specific mobile terminal.
and calculating a change rate of the mobile terminal signal intensity from the specific mobile terminal within the predetermined time period, an absolute change value of the mobile terminal signal intensity, and a movement speed of the specific mobile terminal.
 
 
19. The system of claim 11, wherein the mobile sensing and payment system wherein the background data processing processor is configured to successively and respectively trigger, in a suitable time slot, a user information extraction process to extract mobile terminal identity information corresponding to the specific mobile terminal;
19. The system of claim 11, wherein the mobile sensing and smart payment system includes a terminal-identity-information-collection module, and a background data processing center, and wherein the background data processing center is configured to successively and respectively trigger, in a suitable time slot, a user information extraction process to extract mobile terminal identity information corresponding to the specific mobile terminal; 
determine the entry time and an exit time for the person carrying the specific mobile terminal based upon extracted mobile terminal information;
based upon extracted mobile terminal information to determine the start station and a destination station for the passenger carrying the specific mobile terminal;
and calculate a parking fee for the person based upon the entry and exit times and a fee schedule.
and calculate a subway or railway fare for the passenger based upon the start and destination stations, and a fee schedule.
 
 
20. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a mobile sensing and payment system, cause the mobile sensing and smart system to perform operations comprising:
20. A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a mobile sensing and smart payment system, cause the mobile sensing and smart payment system to perform operations comprising: 
collecting mobile terminal identification information from a specific mobile terminal performing cell reselection via a terminal identity information collection array comprising a plurality of terminal identity information collection modules, wherein the specific mobile terminal is of a newly arrived person at an entrance route of a parking facility, wherein the specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols and, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals, and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection;
a specific mobile terminal periodically performing cell reselection to a base station of a wireless communication network using standard communication protocols, wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, wherein the wireless communication network includes multiple base stations relaying message communications between mobile terminals; transmitting mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection; disposing a terminal-identity-information-collection array along entering and exiting guidance routes at each of a plurality of stations, the terminal-identity-information-collection array comprising a plurality of terminal-identity-information-collection modules; collecting mobile terminal identification information from the specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived passenger at a start station;
simultaneously sensing transmission intensity of the specific mobile terminal using the plurality of terminal identity information collection modules;
simultaneously sensing transmission intensity of a specific mobile terminal using the plurality of terminal-identity-information-collection modules;
determining changes in signal transmission intensity of the specific mobile terminal;
determining changes in signal transmission intensity of the specific mobile terminal;
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity of the specific mobile terminal;
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the parking facility, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal;
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the start station, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal;
determining that the specific mobile terminal is approaching the entrance gate;
determining that the specific mobile terminal is approaching the entrance gate of the start station;
causing the entrance gate to be opened for the person carrying the specific mobile terminal, and recording a specific entry time that the entrance gate is opened for the specific mobile terminal;
causing the entrance gate of the start station to be opened for a passenger carrying the specific mobile terminal, and recording a specific time that the entrance gate of the start station is opened for the specific mobile terminal;
and recording that the person carrying the specific mobile terminal has entered the parking facility at the specific time.
and recording that the passenger carrying the specific mobile terminal has entered the start station at the specific time.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: The “wireless signal access unit configured to operate a mobile terminal identity information extraction program,” the “reselection and access- instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit,” and the “signal processing unit configured to control the reselection and access-instruction-generation unit to generate a switching signal” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claims 10 and 19 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s only related disclosure is in [00031], which recites the claim language verbatim. The parent application, U.S. Patent Application No. 15902577, only discloses the same language, also failing to provide the requisite degree. See paragraph [00025] of Application No. 15902577. One having ordinary skill in the art would not be able to ascertain what a “suitable” time slot is from either the plain language of the claim or the related disclosure. Therefore, claims 10 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180005471 to Karam et. al. (“Karam”) in view of U.S. Patent Publication No. 20160055697 to Raina and in view of non-patent literature “Mobile Device Passive Localization Based on IEEE 802.11 Probe Request Frames” to Sun et. al. (“Sun”).
Claim 1
Karam discloses the following elements:
A computer-implemented method for facilitating payment of a parking fee, comprising: ([0152] access control processing system processes fee payment for parking services)
disposing a terminal identity information collection array along entering and exiting routes at a parking facility, the terminal identity information collection array comprising a plurality of terminal identity information collection modules, ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0122] the system uses wireless communications)
wherein a specific mobile terminal periodically performs ([0130], [0133] mobile device can communicate entry request to entry communication devices; [0134] system can distinguish particular mobile terminals; [0115] system uses GSM, CDMA, or 3G, 4G, etc., networks)
wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, and ([0113] system may include multiple wireless communication devices including other mobile terminals; [0177] authorization data may be sent between mobile devices)
wherein the wireless communication network includes multiple base stations relaying message communications  ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices)
receiving mobile terminal identification information in the course of a specific mobile terminal periodically performing cell reselection; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity)
collecting mobile terminal identification information from the specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived person in a vehicle arriving at the parking facility; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility)
simultaneously sensing transmission intensity  ([0131] mobile device receives beacon signals from first and second communication devices simultaneously – see below for secondary reference for this limitation)
determining changes in signal transmission intensity  ([0125] mobile device determines changes in received signal strength of the beacons; see also paragraphs [0132]-[0133] – see below for secondary reference for this limitation)
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity  ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value)
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the parking facility, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal via the mobile terminal sensing system; ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value; [0132], [0137] mobile device dynamically determines an entry scale value based on the received signal strength based on the location of the device in the vehicle)
determining that the specific mobile terminal is approaching the entrance gate of the parking facility via the mobile terminal sensing system; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility)
causing the entrance gate of the start station to be opened for the person carrying the specific mobile terminal, and recording a specific time that the entrance gate of the parking facility is opened for the specific mobile terminal; ([0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
and recording that the person carrying the specific mobile terminal has entered the parking facility at the specific time via the mobile terminal sensing system. ([0169] authorization data is stored in a database; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices; [0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
Karam discloses that the mobile device performs the signal strength analysis and locating functions. However, Raina discloses that the system may use the received signal strength indication of a signal received from a mobile device to locate the mobile device, e.g. in a particular lane, as in [0042], [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal strength access control system of Karam the mobile device broadcast signal strength determination as taught by Raina in order to “allow or deny access to [a] restricted area… [for] multiple users to be validated simultaneously.” Raina, paragraph [0020]. 
Karam discloses that device identity can be retrieved during signal transmission as set forth above. Raina discloses that the system determines whether the calculated device identity matches the received device identity in at least [0048]. Neither Karam nor Raina explicitly disclose that the system retrieves mobile identification information during cell reselection. However, Sun discloses that a mobile station periodically sends probe request frames to discover existing 802.11 networks, and that the device identity and received signal strength indication can be acquired based on these probe requests. Sun, Passive Mobile Device Localization Mode. This discloses acquiring device identity information during cell reselection for base stations which send communications between mobile devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal transmission device identification as taught by Karam in view of Raina the cell reselection identity acquisition as taught by Sun in order to locate a mobile device “without Wi-Fi Aps and reference points,” and with a “site-independent” mechanism. Sun, Conclusion. 
Claim 11
Karam discloses the following elements:
A mobile sensing and payment system, comprising: ([0152] access control processing system processes fee payment for parking services)
a terminal identity information collection array along an entrance route and an exit route of a parking facility, the terminal identity information collection array comprising a plurality of terminal identity information collection modules; ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0122] the system uses wireless communications)
a background data processor coupled to the terminal identity information collection array, the background data processor configured to: ([0130], [0133] mobile device can communicate entry request to entry communication devices; [0134] system can distinguish particular mobile terminals; [0115] system uses GSM, CDMA, or 3G, 4G, etc., networks)
collect mobile terminal identification information from a specific mobile terminal performing cell reselection, wherein the specific mobile terminal is of a newly arrived person at the entrance route, wherein the specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols and, ([0130], [0133] mobile device can communicate entry request to entry communication devices; [0134] system can distinguish particular mobile terminals; [0115] system uses GSM, CDMA, or 3G, 4G, etc., networks; [0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility)
wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, ([0113] system may include multiple wireless communication devices including other mobile terminals; [0177] authorization data may be sent between mobile devices)
wherein the wireless communication network includes multiple base stations relaying message communications  ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices)
and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity)
simultaneously sense transmission intensity  ([0131] mobile device receives beacon signals from first and second communication devices simultaneously – see below for secondary reference for this limitation)
determine changes in signal transmission intensity  ([0125] mobile device determines changes in received signal strength of the beacons; see also paragraphs [0132]-[0133] – see below for secondary reference for this limitation)
determine a location of the specific mobile terminal based upon the changes in the signal transmission intensity  ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value)
generate a specific characteristic threshold for the specific mobile terminal to pass an entrance gate at the entrance route, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal; ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value; [0132], [0137] mobile device dynamically determines an entry scale value based on the received signal strength based on the location of the device in the vehicle)
determine that the specific mobile terminal is approaching the entrance gate; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility)
cause the entrance gate to be opened for a person carrying the specific mobile terminal, and recording a specific time that the entrance gate is opened for the specific mobile terminal; ([0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
and record that a person carrying the specific mobile terminal has entered the parking facility at the specific time. ([0169] authorization data is stored in a database; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices; [0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
Karam discloses that the mobile device performs the signal strength analysis and locating functions. However, Raina discloses that the system may use the received signal strength indication of a signal received from a mobile device to locate the mobile device, e.g. in a particular lane, as in [0042], [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal strength access control system of Karam the mobile device broadcast signal strength determination as taught by Raina in order to “allow or deny access to [a] restricted area… [for] multiple users to be validated simultaneously.” Raina, paragraph [0020]. 
Karam discloses that device identity can be retrieved during signal transmission as set forth above. Raina discloses that the system determines whether the calculated device identity matches the received device identity in at least [0048]. Neither Karam nor Raina explicitly disclose that the system retrieves mobile identification information during cell reselection. However, Sun discloses that a mobile station periodically sends probe request frames to discover existing 802.11 networks, and that the device identity and received signal strength indication can be acquired based on these probe requests. Sun, Passive Mobile Device Localization Mode. This discloses acquiring device identity information during cell reselection for base stations which send communications between mobile devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal transmission device identification as taught by Karam in view of Raina the cell reselection identity acquisition as taught by Sun in order to locate a mobile device “without Wi-Fi Aps and reference points,” and with a “site-independent” mechanism. Sun, Conclusion. 
Claims 2 and 12
Karam in view of Raina and Sun discloses the elements of claims 1 and 11, above. Karam also discloses:
wherein each of the plurality of terminal identity information collection modules comprises a wireless signal access unit configured to operate a mobile terminal identity information extraction program, ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0130], [0133] mobile device can communicate entry request to entry communication devices; [0134] system can distinguish particular mobile terminals; [0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity)
a reselection and access- instruction-generation unit configured to generate and transmit a switching signal for establishing a connection between the specific mobile terminal and the wireless signal access unit, and ([0131] mobile device receives beacon signals from first and second communication devices; [0133] mobile device can communicate entry request to entry communication devices)
. 
To the extent that Karam may not explicitly disclose generating a switching signal, as opposed to causing the mobile device to merely communicate with the computing system, Sun discloses that the mobile station periodically sends probe request frames to discover existing 80.11 networks within its proximity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal transmission system as taught by Karam in view of Raina the switching signal as taught by Sun in order to locate a mobile device “without Wi-Fi Aps and reference points,” and with a “site-independent” mechanism. Sun, Conclusion.
It is noted that these claims recite no causal relationship between the functions performed by the units, and that no switch must actually be achieved. Therefore, under the broadest reasonable interpretation of the plain language, the claim is met by Karam in view of Rina and Sun. 
Claims 3 and 13
Karam in view of Raina and Sun discloses the elements of claims 1 and 11, above. Karam also discloses:
wherein the plurality of terminal identity information collection modules is disposed with a predetermined spatial deployment. ([0124] first entry and exit devices are located a specific distance prior to the entrance gate mechanism)
Claims 4 and 14
Karam in view of Raina and Sun discloses the elements of claims 1 and 11, above. Karam also discloses:
wherein the plurality of terminal identity information collection modules each has a unique valid position information identification code. ([0124], [0126] each of the entry and exist communication devices are indicative of a unique device identity/address; [0127] the unique identities can be used to identify the position of the communication devices relative to the mobile device)
Claims 5 and 15
Karam in view of Raina and Sun discloses the elements of claims 4 and 14, above. Karam also discloses:
wherein the plurality of terminal identity information collection modules includes an end terminal identity information collection module disposed at an area that is closest to a parking area of the parking facility. ([0124] first communication devices can be located 0.5 to 10 meters from gate system; [0126] second entry communication devices can be located within or near the ticket issuance machine; see also fig. 10A and elements 334 (first) and 336 (second))
Claim 9
Karam in view of Raina and Sun discloses the elements of claim 1, above. Karam also discloses:
wherein the mobile sensing and smart payment system includes a terminal identity information collection module, and a background data processing center. ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0120] system includes an access control processing system; [0148] entry request is processed by the access control processing system)
Claim 20
Karam discloses the following elements:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a mobile sensing and payment system, cause the mobile sensing and smart system to perform operations comprising: ([0152] access control processing system processes fee payment for parking services; [0108] processors, memory including non-volatile memory; [0111] processor receives instructions as input data)
collecting mobile terminal identification information from a specific mobile terminal performing cell reselection via a terminal identity information collection array comprising a plurality of terminal identity information collection modules, wherein the specific mobile terminal is of a newly arrived person at an entrance route of a parking facility; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility; [0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0122] the system uses wireless communications)
wherein the specific mobile terminal periodically performs cell reselection to a base station of a wireless communication network using standard communication protocols and, ([0130], [0133] mobile device can communicate entry request to entry communication devices; [0134] system can distinguish particular mobile terminals; [0115] system uses GSM, CDMA, or 3G, 4G, etc., networks)
wherein the mobile terminal communicates messages with other mobile terminals in the wireless communication network, and ([0113] system may include multiple wireless communication devices including other mobile terminals; [0177] authorization data may be sent between mobile devices)
wherein the wireless communication network includes multiple base stations relaying message communications  ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices)
and wherein the specific mobile terminal transmits mobile terminal identification information in the course of the specific mobile terminal periodically performing cell reselection; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity)
simultaneously sensing transmission intensity  ([0131] mobile device receives beacon signals from first and second communication devices simultaneously – see below for secondary reference for this limitation)
determining changes in signal transmission intensity  ([0125] mobile device determines changes in received signal strength of the beacons; see also paragraphs [0132]-[0133] – see below for secondary reference for this limitation)
determining a location of the specific mobile terminal based upon the changes in the signal transmission intensity  ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value)
generating a specific characteristic threshold for the specific mobile terminal to pass an entrance gate of the parking facility, based upon the position of the specific mobile terminal and the changes in the signal transmission intensity of the specific mobile terminal; ([0158] system determines relative position of the mobile device based on the received signal strength or scaled power value; [0132], [0137] mobile device dynamically determines an entry scale value based on the received signal strength based on the location of the device in the vehicle)
determining that the specific mobile terminal is approaching the entrance gate; ([0151] system stores user identity correlated with device identity; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity; [0165], [0167] mobile device communicates with access system as it approaches an entry point of the parking facility)
causing the entrance gate to be opened for the person carrying the specific mobile terminal, and recording a specific entry time that the entrance gate is opened for the specific mobile terminal; ([0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
and recording that the person carrying the specific mobile terminal has entered the parking facility at the specific time. ([0169] authorization data is stored in a database; [0113] system may include multiple wireless communication devices including other mobile terminals; [0130], [0133] mobile device can communicate entry request to entry communication devices; [0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
Karam discloses that the mobile device performs the signal strength analysis and locating functions. However, Raina discloses that the system may use the received signal strength indication of a signal received from a mobile device to locate the mobile device, e.g. in a particular lane, as in [0042], [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal strength access control system of Karam the mobile device broadcast signal strength determination as taught by Raina in order to “allow or deny access to [a] restricted area… [for] multiple users to be validated simultaneously.” Raina, paragraph [0020]. 
Karam discloses that device identity can be retrieved during signal transmission as set forth above. Raina discloses that the system determines whether the calculated device identity matches the received device identity in at least [0048]. Neither Karam nor Raina explicitly disclose that the system retrieves mobile identification information during cell reselection. However, Sun discloses that a mobile station periodically sends probe request frames to discover existing 802.11 networks, and that the device identity and received signal strength indication can be acquired based on these probe requests. Sun, Passive Mobile Device Localization Mode. This discloses acquiring device identity information during cell reselection for base stations which send communications between mobile devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal transmission device identification as taught by Karam in view of Raina the cell reselection identity acquisition as taught by Sun in order to locate a mobile device “without Wi-Fi Aps and reference points,” and with a “site-independent” mechanism. Sun, Conclusion. 

Claims 6-7 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180005471 to Karam et. al. (“Karam”) in view of U.S. Patent Publication No. 20160055697 to Raina in view of non-patent literature “Mobile Device Passive Localization Based on IEEE 802.11 Probe Request Frames” to Sun et. al. (“Sun”) and further in view of U.S. Patent Publication No. 20180128638 to Lei et. al. (“Lei”).
Claims 6 and 16
Karam in view of Raina and Sun discloses the elements of claims 5 and 15, above. Karam also discloses:
wherein the end terminal identity information collection module has a higher positioning precision than remaining terminal identity information collection modules of the plurality of terminal identity information collection modules. ([0183] second communication device located closer to the boom gate allows the mobile device to determine when it is located substantially close to the access point based on the growth rate of the scaled power values)
Applicant’s originally filed specification discloses that the “last end terminal-identity-information-collection module is operable to recognize that a passenger carrying a valid mobile terminal is approaching a subway gate within a predetermined distance (e.g., 0.5 meters).” Applicant’s originally filed disclosure, paragraph [00051]. The “operable to” language does not necessarily require that the module itself performs the higher precision function, but merely that it enables it. Therefore, under the broadest reasonable interpretation of the claim, the claim is met by Karam alone. 
Nevertheless, in the interest of compact prosecution, Lei discloses that a terminal node is combined with ultrasonic detection for more accurate parking information in [0077], that it is known in the art that the received signal strength indication (RSSI) attenuates with an increase of distance in [0094], and that the terminal node itself may be responsible for having the higher accuracy and detecting the position as in [0133]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RSSI based detection of Karam in view of Raina and Sun the terminal node increased accuracy as taught by Lei since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the function is known in the art as demonstrated by both Karam and Lei. 
Claims 7 and 17
Karam in view of Raina and Sun discloses the elements of claims 6 and 16, above. Karam also discloses:
wherein the end terminal identity- information collection module is operable to recognize that the person carrying the specific mobile terminal is approaching the entrance gate of the parking facility within a predetermined distance. ([0183] second communication device located closer to the boom gate allows the mobile device to determine when it is located substantially close to the access point based on the growth rate of the scaled power values)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180005471 to Karam et. al. (“Karam”) in view of U.S. Patent Publication No. 20160055697 to Raina in view of non-patent literature “Mobile Device Passive Localization Based on IEEE 802.11 Probe Request Frames” to Sun et. al. (“Sun”) and further in view of U.S. Patent Publication No. 20150279213 to Balter et. al. (“Balter”).
Claims 8 and 18
Karam in view of Raina and Sun discloses the elements of claims 1 and 11, above. Karam also discloses:
wherein determining that the specific mobile terminal is approaching the entrance gate of the start station comprises: receiving continuously increasing mobile terminal signal intensity from the specific mobile terminal within a predetermined time period; ([0125] mobile communication device is able to detect a strong increase in received signal strength compared to areas outside the focused transmission region; [0137] mobile communication device checks growth rates of scaled power values; [0138] mobile device can determine a growth rate over a period of time)
and calculating a change rate of the mobile terminal signal intensity from the specific mobile terminal within the predetermined time period, an absolute change value of the mobile terminal signal intensity, . ([0137] mobile communication device checks growth rates of scaled power values; growth rates are a percentage of growth – this discloses calculating a change rate for the mobile signal intensity; system may also determine whether the first and second scaled power values meet or exceed the first and second threshold entry growth rates – this discloses an absolute change value; [0138] mobile device can determine a growth rate over a period of time; [0183] mobile device can determine whether growth rate is sufficient to indicate that it is moving toward or located substantially close to the boom gate)
Karam discloses that the mobile device performs the signal strength analysis and locating functions. However, Raina discloses that the system may use the received signal strength indication of a signal received from a mobile device to locate the mobile device, e.g. in a particular lane, as in [0042], [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the signal strength access control system of Karam the mobile device broadcast signal strength determination as taught by Raina in order to “allow or deny access to [a] restricted area… [for] multiple users to be validated simultaneously.” Raina, paragraph [0020]. 
Karam discloses that the user’s mobile device may determine a change rate for the signal strength including a growth rate as a percentage and an absolute value. Raina also discloses that the system may consider dwell time and distance to determine which lane a mobile device is in as in [0065]. None of Karam, Raina, or Sun explicitly disclose determining a movement speed of the specific mobile terminal. However, Balter discloses that a parking system in which a cellular transceiver can receive a signal strength indication from a user’s mobile device and determine the user’s location, direction, and/or speed based on an increasing or decreasing signal strength. Balter, paragraph [0125]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the RSSI change determination of Karam in view of Raina and Sun the speed determination as taught by Balter in order to “allow[ing] the seeker to customize his/her driving speed in order to secure the handoff with the presumed occupier prior to arrival at the parking spot.” Balter, paragraph [0012]. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180005471 to Karam et. al. (“Karam”) in view of U.S. Patent Publication No. 20160055697 to Raina in view of non-patent literature “Mobile Device Passive Localization Based on IEEE 802.11 Probe Request Frames” to Sun et. al. (“Sun”) and further in view of U.S. Patent Publication No. 20150369618 to Barnard et. al. (“Barnard”).
Claims 10 and 19
Karam in view of Raina and Sun discloses the elements of claims 9 and 11, above. Karam also discloses:
wherein the background data processing center is configured to successively and respectively trigger, in a suitable time slot, a user information extraction process to extract mobile terminal identity information corresponding to the specific mobile terminal; ([0128]-[0129] first and second entry transmitters are generally located along the vehicle entry and exit paths; see also figs. 10A-10C; [0130], [0133] mobile device can communicate entry request to entry communication devices; [0154] when the system receives an entry request from the mobile device, it can also obtain the user identity based on the device identity)
determine the entry time and an exit time for the person carrying the specific mobile terminal based upon extracted mobile terminal information; ([0148] boom gate opens when entry is authorized responsive to entry signal being sent; [0159] system makes a timestamp of entry and exit signals)
and calculate a parking fee for the person based upon the entry and exit times, . ([0152] once the user leaves the parking station, the control system generates an electronic invoice with the parking fee; [0159] system makes a timestamp of entry and exit signals)
Karam discloses that parking fees may be assessed based on entry and exit times from the parking area. None of Karam, Raina, or Sun explicitly disclose a fee schedule. However, Barnard discloses that parking fees may be assessed based on a cost per time table as in [0166]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fee per time determination of Karam the parking fee schedule as taught by Barnard so that the “data [is] maintained by [the] server so [the] parking space owner does not need to know the code.” Barnard, paragraph [0166]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628